PRICE, Presiding Judge.
This is an original petition for writ of habeas corpus seeking reduction of bail pending appeal from a conviction in the Circuit Court of Montgomery County, with a penitentiary sentence of six years. It is averred that bail pending appeal was fixed by the trial judge at $30,000.
In Ex parte Winnagle, 269 Ala. 668, 115 So.2d 261, it is said:
“The necessity which will authorize the issuance of the writ from this court does not exist unless some court, or the judge of some court invested with jurisdiction to act in the premises, has undertaken to decide upon the case of a party aggrieved or else, without any just cause therefor, has refused to entertain the same.”
See also Ex parte Rockholt, 271 Ala. 68, 122 So.2d 162.
Before we could grant the relief prayed for, it must first be shown that application for reduction of bail has been denied by the circuit judge, or that he has, without just cause, refused to entertain the same. Sanders v. State, 42 Ala.App. 419, 167 So.2d 174.
Writ denied.